Citation Nr: 0505275	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-04 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for low 
back strain with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from a September 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO granted entitlement to an increased evaluation of 40 
percent for low back strain to which was associated traumatic 
arthritis.
Although the veteran originally requested to provide oral 
testimony before a Decision Review Officer at the RO, he 
failed to report for a rescheduled hearing.

In November 2003 the Board remanded the case to the RO for 
further development and adjudicative action.

In August 2004 the RO affirmed the determination previously 
entered.


FINDING OF FACT

The veteran without good cause failed to report for a 
scheduled VA examination associated with his claim of 
entitlement to an evaluation in excess of 40 percent for low 
back strain with traumatic arthritis.


CONCLUSION OF LAW

The veteran's claim of entitlement to an evaluation in exces 
of 40 percent for low back strain with traumatic arthritis is 
denied as a matter of law.  38 C.F.R. § 3.655 (2004); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issue before the Board is a legal 
one as there is no dispute as to the essential facts required 
to resolve the matter.  The outcome of the appeal is governed 
by the interpretation and application of the law and 
regulations rather than by consideration of the adequacy of 
the evidence or resolving conflicting evidence.  Accordingly, 
the notice and duty to assist provisions of the VCAA are 
inapplicable and no further development under the VCAA is 
required.  


Criteria

VA regulations provide that, as to increased ratings and 
certain original claims, when a claimant fails to report for 
a scheduled medical examination without good cause the claim 
shall be denied, without review of the evidence of record.  
See 38 C.F.R. § 3.655 (2004).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. Id.


The CAVC has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  

The CAVC has also held that the "duty to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

The CAVC has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2004).


Factual Background & Analysis

On April 14, 2000, the veteran submitted an application 
requesting an increase in the 10 percent evaluation for his 
service-connected low back strain.  VA afforded him an 
orthopedic examination in June 2000.  

In September 2000 the RO granted entitlement to a increased 
evaluation of 40 percent for his low back strain to which was 
associated traumatic arthritis effective April 14, 2000, date 
of claim for increase.

August 2000 correspondence to the veteran at his address of 
record from the RO was returned as undeliverable.

In March 2001 the veteran, at which time he provided a new 
address, submitted a notice of disagreement with the 
September 2000 RO rating decision.

In March 2002, although the RO issued a statement of the case 
to the veteran at his old address, in April 2002 he filed a 
substantive appeal, at which time he provided a new address.  
The statement of the case was returned to the RO as 
undeliverable.  Nonetheless, the veteran again submitted a 
copy of his previously filed substantive appeal.  He failed 
to report for a scheduled hearing, notice of which was 
returned as undeliverable.  A hearing was rescheduled to 
accommodate the veteran, but he failed to report for the 
rescheduled hearing.

In February 2003 the RO contacted the veteran's bank to 
obtain his current address of record, but without success.  
Several attempts were made by the RO to obtain the veteran's 
address.

In April 2004 the VA Medical Center reported the veteran had 
failed to report for a scheduled VA examination.

An August 20904 supplemental statement of the case to the 
veteran to the most recent address he had provided to the RO 
was recently returned to the Board as undeliverable.

The Board has reviewed the record in light of the previous 
decision of the CAVC in Stegall v. West, 11 Vet. App. 268 
(1998).  In view of the recent legal precedent in Stegall as 
applied to the facts of this appeal, and other applicable 
legal precedent discussed below, it is the opinion of the 
Board that the case should not again be remanded for further 
action.  The Board has not overlooked the basic regulatory 
criteria for entitlement to increased evaluation.  

However, the determinative factor in the decision to deny the 
claim does not rest upon the merits.  Rather, the unexplained 
failure of the veteran to cooperate in the development of the 
claim made an informed determination of the claim on the 
merits impossible.  The Board is also bound by the 
regulations that require the claim be denied in such 
circumstances.

The Board's development of the claim by remand was designed 
to insure that the record was adequate for an informed 
determination.  See 38 C.F.R. §§ 3.326, 3.327. 

The evidence initially presented to the Board was not 
comprehensive and the June 2000 VA examination did not appear 
to account for all potentially disabling conditions.  Nor did 
the examination appear to show totally disabling orthopedic 
disablement as argued by the veteran on appeal.  

The veteran's failure to cooperate in submitting additional 
evidence, or assisting the Board in obtaining that evidence 
asked for in the November 2003 remand such as his reporting 
for a VA examination has not been justified.  There is no 
argument from the veteran or his representative regarding 
good cause for his inaction.  The RO conscientiously sought 
to develop the claim through contact with the veteran at his 
known address at each stage of the appeal.  

As noted above, the veteran was purportedly contacted for a 
medical examination.  His situation is similar to that 
presented in Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
The veteran's whereabouts do not appear to be established.  A 
good portion, but not all of the correspondence addressed to 
the veteran has been returned as undelivered or 
undeliverable.  38 C.F.R. § 3.1(q).  

The Board observes that the veteran was advised by the Board 
in its November 2003 remand of the significance of failing to 
cooperate in that he was told evidence material to the 
outcome was not available for consideration.  The provisions 
of 38 C.F.R. § 3.655 applicable to the veteran's increased 
evaluation claim require that his claim be denied rather than 
being decided on the evidence of record.  The distinction 
between treatment of initial compensation claims and other 
claims such as the veteran's increased evaluation claim is 
clear in the regulation.  

The veteran's inaction without good cause has been noted 
previously in this discussion.  As a result, § 3.655(b) 
mandates the claim for increased evaluation be denied.  The 
Board is bound in its decisions by VA regulations.  38 C.F.R. 
§ 19.5 (2004).  

The representatives at the RO and at the Board, although they 
have had opportunity to do so, have not offered any 
information indicating that the veteran's current address has 
changed or that telephone contact was indicated.  

Further, the information regarding the scheduling of 
examinations and contact with the veteran regarding his 
attendance is complete enough to allow the Board to make an 
informed determination on the question of whether good cause 
existed on the failure to report.  It is interesting to note 
that the veteran did not respond to a VCAA development letter 
sent to him in March 2004, to a previous address.  Such 
correspondence was not returned as undeliverable.  As the 
Board has noted earlier, not all of the RO's correspondence 
to the veteran has been returned as undeliverable. It is 
clear that the veteran is receiving some of his 
correspondence.  In any event, it is his decision to ignore 
correspondence.

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and considering the fact that 
the veteran has never contacted the RO to give adequate 
reasons for not reporting for an examination, the Board is 
satisfied that the veteran failed to report to the scheduled 
examination without good cause.  38 C.F.R. § 3.655.  
Therefore, the Board finds that the veteran's claim for an 
increased evaluation, in view of his total lack of 
cooperation, must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430


ORDER

Entitlement to an evaluation in excess of 40 percent for low 
back strain with traumatic arthritis is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


